Citation Nr: 0730969	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
in the amount of $8,392.53 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

S.L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that the veteran had received an 
overpayment of education benefits in the amount of $8,392.53.  
The veteran subsequently perfected an appeal as to the 
validity of that debt.

The Board notes that the veteran has submitted multiple 
requests for a Board hearing during the course of this 
appeal.  In his September 2004 VA Form 9, for example, the 
veteran requested a Board hearing to be held in Washington, 
DC.  However, the veteran's attorney later indicated in 
February 2005 correspondence that the veteran, as well as 
other veterans represented by the attorney, wanted a Travel 
Board hearing.  In July 2006, the veteran's attorney asked 
that the Board schedule one hearing for all of the veterans 
he represented to include the veteran in this appeal rather 
than hold individual hearings for each veteran.  The Board 
sent correspondence to the veteran's attorney in August 2006 
explaining that the Board does not have the authority to 
allow a representative to appear for a personal hearing to 
present argument on behalf of all of the veterans he 
represents nor does it have the authority to allow all of the 
veterans to appear for a single hearing.  The Board further 
advised that each veteran represented by the attorney was 
entitled to appear at a personal hearing and to have their 
representative present at that hearing.  The Board hearing 
that had been scheduled for the veteran approximately one 
week later in Washington, DC (i.e., in August 2006) was 
postponed.  In October 2006 correspondence, the veteran's 
attorney again requested that the veteran, along with the 
other veterans he represented in similar appeals, be afforded 
with a single Board hearing to be held in Washington, DC.  

The record reflects that the veteran was subsequently 
scheduled for an individual Board hearing to be held in 
Washington, DC in February 2007.  Although the veteran's 
representative appeared for other hearings scheduled that 
day, he did not report for the hearing scheduled for this 
particular veteran.  In June 2007, he requested that a 
hearing be rescheduled and argued that the Board's policy of 
not allowing representatives to present oral argument is 
erroneous.  In August 2007 correspondence, the representative 
was informed that his motion for yet another hearing was 
denied, and this motion was considered by the Veterans Law 
Judge designated to conduct the hearings in February 2007.  
Accordingly, the veteran's Board hearing request is 
considered withdrawn.  Furthermore, pursuant to 38 C.F.R. § 
20.700(b), the purpose of a Board hearing is to receive 
relevant testimony and argument from a claimant and any 
witnesses, but a hearing will not normally be scheduled 
solely for the purpose of receiving argument by a 
representative.  The Board is bound to follow this regulation 
enacted by the Secretary, as it is not patently inconsistent 
with the statutes enacted by Congress nor does it violate any 
due process rules due the veteran in the course of this 
administrative proceeding.

The veteran's attorney has also submitted additional evidence 
directly to the Board, most recently in January 2007 and July 
2007.  This evidence was mostly duplicative of evidence 
already of record.  However, to the extent some of it was 
new, the attorney also waived initial RO consideration of the 
evidence, which allows the Board to proceed.  Further, on 
this point, the veteran's attorney argued in a June 2007 
statement that the RO had failed to provide the veteran a 
supplemental statement of the case as required by law.  
However, in this case, between issuance of the statement of 
the case in July 2004 and certification of the appeal to the 
Board, the RO did not receive any new and pertinent 
"evidence" that would require issuance of a supplemental 
statement of the case.  Rather, the bulk of the documents 
received during that time frame concerned additional 
arguments from the veteran's attorney - which are not 
evidence.  The attorney also submitted copies of documents 
the RO had already considered - which were not new.  As for 
any evidence received after this appeal was certified to the 
Board, as noted, the attorney has waived initial RO 
consideration.  

While the Board recognizes that the veteran's attorney has 
asserted at various times during the course of this appeal 
that the veteran is entitled to waiver of his debt, the issue 
of entitlement to waiver of recovery of an overpayment of VA 
compensation benefits has not been procedurally prepared or 
certified for appellate review and is outside the scope of 
this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  
A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1).  

FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Bachelor in Agricultural Technology.

2.  For the period of November 4, 2002, through June 17, 
2003, the veteran received educational assistance benefits 
administered in the amount of $8,392.53 based on his 
enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
veterans enrolled at RMTU, including the veteran that is the 
subject of this decision.

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but they did not regularly attend 
classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $8,392.53, was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $8,392.53, is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  

Nevertheless, the Board points out that the RO has explained 
to the veteran the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claims.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the veteran in the development of these claims.

As will be discussed in greater detail below, the RO's 
finding that the veteran owed a debt of $8,392.53 is the 
result of investigations conducted by the RO in Manila, 
Philippines, and subsequently the VA Office of Inspector 
General (OIG) in San Francisco, California, of the enrollment 
of 60 veterans at Ramon Magsaysay University in the 
Philippines.  As a result of these investigations, both the 
Manila RO and the OIG in San Francisco determined that these 
60 veterans were not regularly attending classes, but were, 
instead, receiving course credit in return for buying 
supplies and other "gifts" for the school and for 
individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$8,392.53 that is the subject of this decision.

As noted on the title page, the veteran is represented by a 
private attorney, Donald Hill.  The record reflects that Mr. 
Hill is also representing at least 29 other veterans who were 
found to have overpayments as a result of this investigation, 
and Mr. Hill has asked on several occasions to have all 30 
claims consolidated in a manner similar to class action 
lawsuits.  However, the Board has no authority to consolidate 
appeals in this manner, and, in fact, each individual case 
must be considered by Veterans Law Judges in the order in 
which the case was placed on the docket.  38 U.S.C.A. § 7107 
(West 2002).  Mr. Hill has been advised of this fact in 
several letters from the Senior Deputy Vice Chairman of the 
Board, and the Board reiterates this statutory requirement 
herein.  Accordingly, this decision addresses only the appeal 
of the veteran listed on the title page, and the appeals of 
the remaining 29 veterans represented by Mr. Hill will be the 
subject of separate decisions.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 
20.1303 (2006), decisions of the Board are considered 
nonprecedential in nature.  Each case is decided on the basis 
of the individual facts particular to each case in light of 
the applicable law and regulations.  Thus, the outcome of 
this individual appeal has no precedential value as to the 
appeals of the other 29 veterans he represents.

The Board also notes that, on numerous occasions, Mr. Hill 
has made single submissions of evidence and argument on 
behalf of all 30 veterans that he represents.  These 
submissions included protected information specific to 
individual veterans, such as VA claims numbers and social 
security numbers.  Mr. Hill was asked by the Senior Deputy 
Vice Chairman of the Board in several letters to stop making 
such submissions, as they placed the Board at risk of 
violating the Privacy Act, 5 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, Mr. Hill has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other veterans.

The Board takes very seriously the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA 
to protect the personal information of all veterans and their 
dependents.  However, in light of Mr. Hill's letters 
specifically authorizing the sharing of the personal 
information of the 30 veterans he represents, and the 
specific signed waivers completed those veterans, the Board 
finds that the concerns of the Privacy Act, 5 U.S.C.A. 
§ 552a, and similar VA regulations have been appropriately 
addressed in this instance, and that no violation of the law 
or the veterans' privacy rights will occur by accepting Mr. 
Hill's submissions.  

In this regard, Mr. Hill submitted evidence in January 2007, 
which reportedly included copies of every previous submission 
that he had made in support of this claim.  According to Mr. 
Hill, this submission essentially constitutes the "record on 
appeal" as viewed by Mr. Hill, and it was accompanied by a 
waiver of initial consideration of new evidence by the RO.  
This submission has since been associated with the claims 
file.

The Board has considered Mr. Hill's frustration in that the 
names of individuals interviewed at RMTU remain redacted in 
the documents he received from the RO.  However, as explained 
in an April 2005 letter from the Muskogee RO, the names of 
veterans were withheld under exemptions set forth under 
5 U.S.C.A. § 552(b)(3) (West 2002) and 38 U.S.C.A. § 5701(a), 
(f) (2006), which bars disclosure of their names and 
addresses.  The RO also indicated that the names and job 
titles of witnesses involved in the investigation were 
withheld under exemptions set forth in 5 U.S.C.A. 
§ 552(b)(7), and that VA does not generally disclose the 
names of witnesses involved in an investigation.   The RO 
advised Mr. Hill that, if he disagreed with its decision to 
provide only redacted copies of these documents, he was free 
to appeal the matter to the VA Office of the General Counsel.  
He was provided appropriate contact information for that 
office.

The Board believes that the veteran is not prejudiced by VA's 
decision to provide only redacted copies, as he and Mr. Hill 
are well aware that the individuals interviewed during the 
course of the investigation included staff members, faculty, 
and students of RMTU.  There was nothing to prevent Mr. Hill 
from obtaining lay statements from individuals at RMTU on his 
own initiative, and to submit those statements in support of 
the veteran's claim.  There was also nothing preventing Mr. 
Hill from obtaining and submitted statements from the 
individual veterans he represents, and he has submitted 
several such statements.  As to those veterans involved in 
the investigation who are not represented by Mr. Hill, VA is 
precluded under the Privacy Act from revealing their 
identities or other personal information.

Mr. Hill has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them, and 
he has also objected to VA's reliance on the interviews 
conducted at RMTU, asserting that they amount to "hearsay 
evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the veteran that is 
the subject of this decision.  However, the Board will not 
reject such testimony solely on the basis that it is hearsay 
evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, in 
38 C.F.R. § 20.711 (2006), the Secretary has defined the 
scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, Mr. Hill has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As noted above, the Muskogee RO has explained to the veteran 
the basis for the finding that the debt was valid.  The RO 
afforded him the opportunity to present information and 
evidence in support of the claim, and the Board afforded the 
veteran an opportunity to testify at a hearing which the 
veteran, nor his representative, attended.  The Board finds 
that these actions satisfy any duties to notify and assist 
owed the veteran in the development of these claims.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The veteran and his attorney have been 
accorded ample opportunity to substantiate his claim by 
providing evidence to challenge the validity of the 
overpayment.  As such, the Board finds that this appeal is 
ready for appellate review.

II.  Factual Background

In a VA Form 22-1999, Enrollment Certification, which was 
signed in September 2002, the veteran reported that he was 
enrolled for his first semester at Ramon Magsaysay 
Technological University (RMTU).  He noted that the semester 
began November 4, 2002, and that he was pursuing a Bachelor 
of Agricultural Technology.  He also submitted documents 
indicating enrollment in the summer semester, which began on 
April 21, 2003.  The Office of Campus Registrar of RMTU 
submitted certificates verifying the veteran's enrollment at 
that university.

The record reflects that the veteran received basic 
educational assistance benefits under the provisions of 
Chapter 30 for each of the semesters that he reported being 
enrolled at RMTU between the period of November 4, 2002, to 
June 17, 2003, and the RO calculated the total amount of 
assistance benefits administered during this period as 
$8,392.53.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.   The audit 
examined school records associated with 10% of the veteran 
student population.  Of the 6 records examined there were 
discrepancies found in all records.

The primary contact at RMTU for this survey was the Registrar 
Clerk.  She made available the records of the randomly 
selected students, which consisted of individual envelopes 
for each student containing personal interview forms, 
immigration papers, Certificates of Honorable Discharge, and 
records from previous or secondary schools.  No other 
documents such as school curriculum, enrollment forms, or 
adding/dropping of subject forms were found inside.  

In the Education Compliance Survey Report, it was determined 
that RMTU had failed to maintain accurate or complete records 
of enrollment for VA beneficiaries-students, and that 
significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  The survey 
began at the San Marcelino Campus by interviewing the 
Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.

On the first day of the survey, two veteran students came to 
the Registrar's Office after apparently being informed of the 
survey by the Chancellor.  One of the students indicated that 
he was president of their student organization, and that they 
had a number of questions about the survey.  Due to time 
constraints, they were asked to write their questions down so 
that they could be answered later.  During the conversation, 
both students reported that their organization had donated 
the new steel filing cabinet in the Registrar's office to 
help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of 
the Porac Botolan Campus of RMTU, where additional student 
records were reviewed.  At that office, the veteran was 
present, apparently also informed of the survey.  He 
introduced himself, and indicated that he had only started 
using his education benefits that semester.  In reviewing the 
records, significant discrepancies were found, such as the 
following: the absence of final grades for certain courses or 
for entire semesters; different signatures or penmanship 
appearing on certificates of registration (the staff of the 
university reported that sometimes students' wives or 
classmates filled out the forms on their behalf); and 
indications that some students received credits consistent 
with only part-time enrollment even though they were 
receiving VA benefits for full-time enrollment.  
Discrepancies were reportedly found in all 60 veteran 
students' records.

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

Depositions from various professors and administration 
officials confirmed that the veteran students donated 
supplies to the school and to their instructors, and also 
paid for various class projects.  The Chancellor of the San 
Marcelino Campus indicated that the veteran students had 
donated money to their school, and that 50 percent of this 
had been distributed to teachers as "incentive" awards.  
Various instructors and non-veteran students also indicated 
that the veteran students were not required to actually 
attend classes, and some non-veteran students complained of 
this fact, indicating that they would be penalized for not 
attending, while the veteran students were still given 
passing grades in return for their donations.

Some students and faculty indicated that the veteran students 
often came to class lectures only once or twice a week, and 
others indicated that many of the veterans never attended 
classes.  For example, one non-veteran student reported that 
he had never seen any of the veteran students actually 
attending class over a two-year period, and another non-
veteran student admitted to having been "coached" to tell 
the VA investigators that the veteran students had attended 
classes when, in fact, they had not.  One non-veteran student 
indicated that he had seen veteran students attending classes 
for only one month in the 2002-2003 semester, and at no time 
since.  

In these depositions, some instructors revealed that they did 
not personally verify the presence of the veteran's students 
in their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Such was the case at both the San Marcelino and 
Porac Botolan Campuses.  Some of the instructors indicated 
that they either did not know whether the veteran students 
actually attended, and some admitted that they were aware of 
the fact that the veteran students did not attend many 
classes.  Instructors also gave various reasons for the 
different treatment accorded veteran students over non-
veteran students, such as language barriers, "humanitarian 
reasons," or the veteran students already having advanced 
knowledge.  Some faculty members acknowledged that veteran 
students were only expected to act as financiers by providing 
monetary assistance to complete projects while the non-
veteran students were expected to do the labor.  Several 
faculty members and non-veteran students reported that the 
non-veteran students were stringently held to the requirement 
of reporting to class five days a week, but that veteran 
students were not.  Some faculty members also admitted that 
he had been given cash incentives by the administration, 
which they were told came from donations by the veteran 
students.

At the San Marcelino Campus, a meeting was held with the 
veteran students in which they were invited to make 
statements under oath.  Several students became hostile, one 
accused VA of a "witch hunt," and another explained that 
they would only submit a joint written statement, and not 
offer testimony under oath.  In the written statement, which 
was signed by 17 veteran students, they explained that the 
minimum attendance requirement was one hour of classroom 
instruction a week and/or three hours of laboratory time.  
They also admitted that class leaders take the attendance by 
signature of each veteran at the Veterans Park and delivered 
the attendance sheet to professors, at which time they were 
given the class assignments. 

Although the veteran expressly denied the existence of a 
veteran's student organization at the Porac Botolan Campus 
similar to that of the San Marcelino Campus, at least one 
veteran student reported that such organization did exist and 
that the veteran that is the subject of this decision was 
President of this organization.  The veteran that is the 
subject of this decision also reported that professors kept 
their own class attendance record; however, many veteran 
students and teachers indicated that the veteran students 
maintained their own attendance record which was turned into 
the RMTU faculty.  According to one student, to be counted as 
present students needed to be physically present on campus 
between the hours of 11:00 a.m. and 12:00 p.m.; many left by 
lunchtime.  This account was corroborated by the Registrar at 
the Porac Botolan Campus who reported that she often saw 
veteran students reporting to the canteen and usually leaving 
after lunch.

One teacher specifically identified the veteran that is the 
subject of this decision as a veteran student representative 
responsible for turning in the attendance record.  Although 
this teacher indicated that the veteran came to campus every 
day; he/she did not indicate that the veteran attended 
his/her class.  In fact, the teacher indicated that no 
veteran students attended one of the courses taught, and only 
one, whose name was forgotten, attended the other course.  It 
is unlikely that this "forgotten" student was the veteran 
that is the subject of this decision since she specifically 
identified him as one of the attendance representatives for 
at least one class.

In addition to testimony regarding the veteran's involvement 
in the attendance record, a veteran student that was 
interviewed specifically identified the veteran that is the 
subject of this decision as someone who had collected monies 
from veteran students for construction and books on previous 
occasions.  Finally, another veteran student reported that 
the veteran who is the subject of this decision organized a 
meeting in which the veteran students of the Porac Botolan 
Campus agreed to tell investigators that they were actually 
attending classes.

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park, or the kiosk/canteen, in the case of the Porac 
Botolan Campus.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had.  As alluded to above, the veteran that is the 
subject of this decision was identified as one of the veteran 
students that had not been attending classes.

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In August 2003, the veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from November 4, 2002, through 
June 30, 2003, but that their findings indicated that he did 
not attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$8,879.60.  He was advised of his right to request a waiver 
of this overpayment.  A letter was subsequently sent to the 
veteran in October 2003 adjusting his overpayment to reflect 
the fact that he did not attend classes during the period 
from November 4, 2002, through June 17, 2003.  This 
adjustment resulted in an overpayment in the amount of 
$8,392.53 (which is the subject of this decision).

In May 2004, the veteran submitted a notice of disagreement 
in which he disputed the validity of the indebtedness in the 
amount of $8,392.53.  In support of his claim, he submitted a 
copy of his official transcript of record from RMTU, 
Enrollment Certifications from RMTU, and a letter from the 
Registrar's office indicating that he had passed all classes.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In a December 2004 letter, a Special Agent in Charge of the 
Los Angeles OIG indicated that it had been asked to look into 
bribery charges made against D.B., an employee of the Manila 
RO, but had chosen not to pursue an investigation of the 
charges.  The Special Agent explained that the complainants 
were the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  For these reasons, the Special Agent concluded that 
their motivation, testimony, and thus, the entire allegation, 
lacked credibility.  

The Special Agent further explained that D.B. was the lead 
investigator of the educational benefits fraud scheme because 
he had initially discovered it during the compliance survey, 
but he was not in charge of the field investigators, and had 
no authority over the outcome of the investigation.  The 
evidence collected of the scheme was obtained by eleven 
different field investigators, and D.B. had no authority over 
any of them.  Moreover, the management of the Manila RO was 
involved in planning the investigation from the outset, and 
he would have not have been able to exercise considerable 
influence over the outcome.  The Special Agent noted that, in 
his experience, bribes were typically solicited by 
individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

During the pendency of this appeal, the veteran's attorney 
has submitted numerous letters raising various arguments in 
support of his appeal.  The attorney's arguments will be 
addressed in detail below.

III.  Analysis

The veteran is challenging the validity of the overpayment in 
the amount of $8,392.53.  He essentially contends that he did 
regularly attend classes at RMTU, and that he never intended 
or took action to defraud the government by receiving 
educational assistance benefits to which he was not entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2006).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  

In this case, investigations conducted by the Manila RO and 
the VA OIG in San Francisco revealed that 60 veteran's 
attending RMTU, including the veteran that is the subject of 
this decision, were part of a scheme whereby they received 
passing grades in return for providing monetary donations and 
other gifts to the school, even though they did not regularly 
attend classes.  As determined by the OIG, this scheme was 
intended to allow the veterans to continue to receive VA 
educational assistance benefits based on their enrollment at 
RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the veteran has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that these assertions 
lack credibility, in light of the testimony provided by the 
faculty members, veteran students, and non-veteran students 
at that school, and the findings of both the Manila RO and 
OIG.  It is clear from the findings of the Manila RO and the 
OIG that the practice of veteran students not having to 
attend classes was widely known and had been routine practice 
for many years at that university.  The investigation of the 
Manila RO also specifically identified this veteran as one of 
the 60 who participated in this scheme.  Moreover, it appears 
from the testimony of the RMTU teachers and veteran students 
that the veteran that is the subject of this decision was 
intimately involved in all aspects of this scheme, including 
maintaining the Attendance Records, collecting monies to be 
distributed to the school and faculty, and organizing a 
response to Manila RO investigators.

The Board has also considered the assertion by the veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the veteran students who 
were the subject of the investigation at RMTU.  Certainly, 
such allegations are troubling to the Board.

However, the only evidence suggesting that RO employees 
undertook such conduct is apparently the assertions of the 
attorney's clients.  Their credibility must be weighed 
against the numerous depositions from faculty members and 
non-veteran students indicating that the veteran students did 
not attend classes, and the specific findings of fraud that 
were made by both the Manila RO and the OIG in San Francisco.  
It is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
veteran students.  As noted, the OIG specifically found that 
fraud had occurred at RMTU.  It seems extremely unlikely that 
the employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the veteran's were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-veteran students to lie about such a scheme if 
it did not, in fact, exist.

The Board's conclusions in this regard appear consistent with 
the findings of the Special Agent of Los Angeles OIG, as 
explained in his December 2004 letter.  That agent explained 
that it had chosen not to pursue an investigation into the 
bribery charges against D.B. because the complainants were 
the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  It was further noted that D.B. was not in charge of 
the field investigators, and had no authority over the 
outcome of the investigation.  The evidence collected of the 
scheme was obtained by eleven different field investigators, 
and D.B. had no authority over any of them.  Moreover, the 
management of the Manila RO was involved in planning the 
investigation from the outset, and he would have not have 
been able to exercise considerable influence over the 
outcome.  It was noted that bribes were typically solicited 
by individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

In 2007, the veteran's attorney submitted several statements 
signed and dated in March 2005 by instructors at RMTU 
stating, as a general matter, that they would never misreport 
a student's attendance and discussing the conduct of the 
investigation.  Specifically, these statements indicate that 
the RMTU faculty were told that their teaching licenses would 
be suspended if they failed to testify that veteran students 
were not attending classes.  Since the Compliance Report and 
attached depositions have been redacted for privacy reasons, 
it is unclear whether the 2007 statements are by the same 
individuals who were interviewed during the Manila RO 
investigation.  Regardless, the credibility of these 
statements must be weighed against the numerous depositions 
from the veteran and non-veteran students indicating that the 
veteran students did not attend classes, as well as the 
specific findings of fraud made by both the Manila RO and the 
OIG in San Francisco.  In assessing the credibility of these 
statements, the Board observes that nearly all of the faculty 
deposed in the investigation were asked if they had any 
complaints with regard to the manner and content of their 
deposition.  None indicated a problem.  Equally noteworthy is 
the fact that these allegations have only surfaced recently, 
and were not brought to someone's attention when the OIG was 
investigating the bribery allegations.  In light of the above 
circumstances, the Board finds the credibility of the 2007 
faculty statements to be questionable; thus, these statements 
are of significantly less probative value than the 
depositions taken during the investigation.

The Board notes that the veteran and his attorney have 
pointed to various documentation from RMTU in support of his 
appeal, including Enrollment Certifications and a transcript 
of passing grades.  However, it was implicit in the scheme 
discovered by the Manila RO, and later confirmed by the OIG, 
that the veteran students at RMTU received course credit in 
return for the donations and gifts that they provided the 
school.  Certainly, it is clear that RMTU routinely confirmed 
to the RO that these students were enrolled, attending 
classes, and receiving passing grades.  Documentation to that 
effect, such as transcripts or enrollment certifications, in 
no way contradicts the findings of the Manila RO or the OIG, 
and the Board finds it to be of no probative value.

In support of the veteran's claim, his attorney has cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the veteran in participating in this scheme.

In consideration of the foregoing, the Board finds that the 
veteran either knew or should have known that he was 
accepting education benefits for purposes other than what was 
intended as it is clear that veteran students were given 
preferential treatment at RMTU due to the financial benefits 
bestowed upon the institution.  The evidence further reflects 
that the veteran was not required to participate in his 
classes as a regular student to receive passing grades in 
classes for which he was enrolled at RMTU for the periods 
relevant to the current appeal.  Thus, the Board concludes 
that veteran's debt in the amount of $8,392.53 was validly 
created.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $8,392.53 was properly created and the appeal is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


